Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The double patenting rejection has been withdrawn due to current amendments. A double patenting rejection will be made if there are any double patenting issues in any subsequent claim amendments.

Claim Objections
Claim 9 is objected to because of the following informalities: change “the angle the first” to “the angle of the first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 9 recite a comb plane without defining what constitutes the comb plane. A comb, by virtue of being a 3 dimensional object, has three dimensions. Hence, at least three dimensions can be envisioned for the comb plane. The comb can have even more than three plane, for example a plane that passes through the comb at an angle. Without defining the comb plane specifically and knowing where the plane passes through and its orientation with regard to the radial or axial directions, any plane can be considered a comb plane. To make it more clear, the two tires of a bicycle can be said to be arranged in a plane that passes through the entire bicycle plane including the centers of the two tires and the seat. They however can be said to be arranged on a plane that is perpendicular to that and passes through the two paddles because they have an arrangement with regard to that plane. Since the claim uses the word “comb”, note the following two examples below with regard to comb plane in regular hair combs. In the example 1, there are at least three comb planes. If we lay the comb flat on its side on a table, the surface of the table will be a 1st comb plane. If we hold it upright standing on the table in a way that all the tips of the comb teeth touch the table, the surface of the table will be a 2nd comb plane. A 3rd comb plane is the plane that is perpendicular to the surface of the comb where the teeth attach to the bar, shown as 3rd plane in the annotated example 1, which is at an angle with the 2nd plane. In the example 2, there is at least a curved plane where the teeth attach to the teeth holder (e). Because the first 

    PNG
    media_image1.png
    116
    368
    media_image1.png
    Greyscale

Example 1

    PNG
    media_image2.png
    269
    292
    media_image2.png
    Greyscale

Example 2

Claims 1, 2, and 9 refer to “an angle”. It is not clear if these are the same angle or different. If they are the same, the examiner suggest that the language employed in claim 2 be also used for claim 1 since the language of claim 1 is incomprehensible and grammatically incorrect because it recites that a blade subtends an angle. A plane has infinite boundaries and cannot subtend an angle.
Claim 7 recites a mounting line that describes a saw-tooth contour. It is not clear how a mounting line can/would describe a saw-tooth contour. The language is incomprehensive and vague.
Claim 15 recites in-plane without reciting a plane. It is not clear what plane of reference the “in-plane” refers to.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 3-6, 8, and 10-14 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim 13 fails to further limit the subject matter of the claim upon which it depends because claim 1 already recites the aerodynamic structure and wind turbine rotor blade, all of which are again recited in claim 13 without any additional structure. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claims 14-15 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arce (EP 3 181 895), referred to hereafter as Arce2.
With regard to claim 1, Arce2 discloses an aerodynamic structure for mounting to a surface of a wind turbine rotor blade, the aerodynamic structure comprising: a first comb element comprising comb teeth (112 on 106a, b, …in Fig. 10, see also “comb-like 

With regard to claim 2, Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb plane of the comb element is inclined at an angle of up to 45° relative to the surface of the rotor blade (Fig. 6-9).

With regard to claim 3, Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb element is arranged on a mounting means (Fig. 6-9), the mounting means configured for mounting the comb element to a mounting surface of the rotor blade.

With regard to claim 7, Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb teeth of an angular comb element originate along a mounting line that describes a saw-tooth contour along the trailing edge of the rotor blade (Fig. 6-9).

With regard to claim 8, Arce2 discloses the aerodynamic structure of claim 7 (as set forth above), and further discloses that the comb teeth of the angular comb element extend over a serration of a trailing edge assembly mounted along the trailing edge of the rotor blade (Fig. 6-9).

With regard to claim 13, Arce2 discloses a wind turbine rotor blade comprising an aerodynamic structure according to claim 1, mounted on a surface of the rotor blade (Fig. 1-9). 

With regard to claim 14, Arce2 discloses the aerodynamic structure of claim 13 (as set forth above), and further discloses that a mounting surface is any of: a suction side of the rotor blade, a pressure side of the rotor blade, a serration of a trailing edge assembly of the rotor blade (Fig. 6-9).
--------------------------------------------------------------------------------------------------------------------
Claims 1-6, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Enevoldsen et al. (US 2015/0078913), referred to hereafter as Enevoldsen.
With regard to claim 1, Enevoldsen discloses an aerodynamic structure for mounting to a surface of a wind turbine rotor blade, the aerodynamic structure comprising: a first comb element comprising comb teeth (see annotated Fig. 11 of Enevoldsen) arranged in a first comb plane that subtends an angle to the surface of the rotor blade (the limitation “subtends an angle to the surface of the rotor blade” is very broad as it encompasses all angles, including zero), a second comb element comprising comb teeth arranged in a second comb plane that subtends an angle to the surface of the rotor blade (see annotated Fig. 11 of Enevoldsen), wherein the comb teeth of the second comb element are offset relative to the comb teeth of the first comb element (they are offset at least in the axial direction. Note that the claim doesn’t specify offset in which direction); wherein the first comb element originates at a first mounting line along the rotor blade and the second comb element originates at a second mounting line along the rotor blade that is closer to a trailing edge of the rotor blade than the first mounting line (see annotated Fig. 11 of Enevoldsen and compare L1 and L2 as L2 is clearly much smaller than L1).

    PNG
    media_image3.png
    495
    760
    media_image3.png
    Greyscale

Annotated Fig. 11 of Enevoldsen

With regard to claim 2, Enevoldsen discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb plane of the comb element is inclined at an angle of up to 45° relative to the surface of the rotor blade (Fig. 11).

With regard to claim 3, Enevoldsen discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb element is mounted to a mounting surface (25) of the rotor blade (Fig. 11).

With regard to claim 4, Enevoldsen discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the surface of the rotor blade is an airfoil surface of the rotor blade (Fig. 11).

With regard to claim 5, Enevoldsen discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the first mounting line and the second mounting line each extend in a direction that is parallel to the trailing edge of the rotor blade (Fig. 11).

With regard to claim 6, Enevoldsen discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the comb teeth of the first comb element terminate along a first terminating line, the first terminating line extending in a direction that is parallel to the trailing edge of the rotor blade (Fig. 11).

With regard to claim 9, Enevoldsen discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the first comb element comprises a plurality of supporting ribs (22) arranged to maintain the angle of the first comb plane to the surface of the rotor blade (Fig. 9-11).

With regard to claim 13, Enevoldsen discloses a wind turbine rotor blade comprising the aerodynamic structure according to claim 1 (Fig. 1, 11). 

With regard to claim 14, Enevoldsen discloses the aerodynamic structure of claim 13 (as set forth above), and further discloses that the surface is a mounting surface, which is any of: a suction side of the rotor blade, a pressure side of the rotor blade, a serration of a trailing edge assembly of the rotor blade (Fig. 1, 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0122286), referred to hereafter as Alexander in view of Bonnet (US 2012/0027590).
With regard to claim 1, Alexander discloses an aerodynamic structure for mounting to a surface of a wind turbine rotor blade, the aerodynamic structure comprising: a first comb element (200, 300, 400, Fig. 2, 6) comprising comb teeth (202, 302, 400) arranged in a first comb plane that subtends an angle to the surface of the rotor blade (the limitation “subtends an angle to the surface of the rotor blade” is very broad as it encompasses all angles, including zero). Alexander does not appear to explicitly disclose a second comb element comprising comb teeth arranged in a second comb plane that subtends an angle to the surface of the rotor blade, wherein the comb teeth of the second comb element are offset relative to the comb teeth of the first comb element; wherein the first comb element originates at a first mounting line along the rotor blade and the second comb element originates at a second mounting line along the rotor blade that is closer to a trailing edge of the rotor blade than the first mounting line.
However, Bonnet, which is in the same field of endeavor of aerodynamic structures (generally known in the art as boundary layer elements or vortex breakers) for boundary layer augmentation of blades, teaches an aerodynamic structure (see 110 in Fig. 2) for mounting to a surface of a wind turbine rotor blade comprising a comb element (112) for reducing noise ([0037]). Bonnet further teaches an alternative arrangement ([0037]) with first and second comb elements with comb teeth (see 142 and 144 in Fig. 6 and 7 and [0037]), the comb teeth of the second comb element are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the alternate arrangement of aerodynamic structures of Bonnet with two comb elements, offset and at different distances from the trailing edge, with the single arrangement aerodynamic structure of Alexander, and add another comb element to Alexander, offset from the existing one and at different distances from the trailing edge, to yield predictable results of reducing noise (Bonnet, [0037]), as both references and the claimed invention are directed to noise reducers in wind turbines and Bonnet teaches both a single arrangement and a multiple comb element arrangement as an alternative, all of which achieve the same predictable results of 

With regard to claim 2, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb plane of the first comb element is inclined at an angle of up to 45° relative to the surface of the rotor blade (Alexander, Fig. 4-6).

With regard to claim 3, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb element is mounted to a mounting surface of the rotor blade (Alexander, Fig. 3, [0056]).

With regard to claim 4, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the surface of the rotor blade is an airfoil surface of the rotor blade (Alexander, Fig. 5).

With regard to claim 5, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the first mounting line and the second mounting line each extend in a direction that is parallel to the trailing edge of the rotor blade (See Alexander, Fig. 5, Bonnet, Fig. 6 and 7, and the rejection to claim 1 above).

With regard to claim 6, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the comb teeth of the first comb element terminate along a first terminating line, the first terminating line extending in a direction that is parallel to the trailing edge of the rotor blade (See Alexander, Fig. 5, Bonnet, Fig. 6 and 7, and the rejection to claim 1 above).

With regard to claim 9, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the first comb element comprises a plurality of supporting ribs (304, 400, Fig. 3-6) arranged to maintain the angle of the first comb plane to the surface of the rotor blade (Alexander, Fig. 3-6).

With regard to claim 10, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that a plurality of supporting ribs are mounted on a first airfoil surface that extends beyond the trailing edge of the rotor blade to form a further comb element (Alexander discloses that the aerodynamic structure 200 can extend beyond the trailing edge ([0050]), in which case, the supporting ribs would extend beyond a trailing edge).

With regard to claim 11, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 10 (as set forth above), and further discloses that another plurality of supporting ribs of a comb element mounted on an opposite airfoil surface also extend beyond the trailing edge of the rotor blade to form another further 

With regard to claim 13, the combination of Alexander and Bonnet discloses a wind turbine rotor blade comprising the aerodynamic structure according to claim 1 (Alexander, [0009], [0051], claim 19). 

With regard to claim 14, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 13 (as set forth above), and further discloses that the surface is a mounting surface, which is any of: a suction side of the rotor blade, a pressure side of the rotor blade, a serration of a trailing edge assembly of the rotor blade (Alexander, [0050]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0122286), referred to hereafter as Alexander in view of Bonnet (US 2012/0027590), as applied to claim 1 above, and further in view of Enevoldsen et al. (US 2015/0078913), referred to hereafter as Enevoldsen.
With regard to claim 7, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 1 (as set forth above), but does not appear to explicitly 
However, Enevoldsen, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (20, [0063]) and further teaches that it originates along a mounting line that describes a saw-tooth contour along the trailing edge of the rotor blade (Fig. 9, 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise of a wind turbine rotor blade, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the predictable results of reducing noise of a wind turbine rotor blade and has a reasonable expectation of success as demonstrated by Enevoldsen.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0122286), referred to hereafter as Alexander in view of Bonnet (US 2012/0027590), and further in view of Enevoldsen et al. (US 2015/0078913), referred to hereafter as Enevoldsen, as applied to claim 7 above, and further in view of Arce (US 2017/0107970).
With regard to claim 8, the combination of Alexander and Bonnet and Enevoldsen discloses the aerodynamic structure of claim 7 (as set forth above), but does not appear to explicitly disclose that the comb teeth of the angular comb element 
However, Arce, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (6) and teaches that wind turbine blades are provided with serrations along the blade trailing edges, in an effort to reduce blade trailing edge noise and/or to improve wind turbine blade efficiency ([0002]). Arce further teaches comb teeth (106) and further teaches that the comb teeth of the angular comb element extend over a serration of a trailing edge assembly mounted along the trailing edge of the rotor blade (Fig. 6, 7) in order to straighten flow over said surface of said serrations ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise of a wind turbine rotor blade and to straighten flow over said surface of said serrations, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the predictable results of reducing noise of a wind turbine rotor blade and has a reasonable expectation of success as demonstrated by Arce. 
Note that, further to above rejection, even only adding the serrations of Arce to the trailing edge assembly along the trailing edge of the rotor blade of the combination of Alexander and Bonnet and Enevoldsen, for reducing blade trailing edge noise and improving wind turbine blade efficiency as taught by Arce, would achieve the structure of claim 8, where the comb teeth of the angular comb element of the combination of .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0122286), referred to hereafter as Alexander in view of Bonnet (US 2012/0027590), as applied to claim 11 above, and further in view of CN106481517, referred to hereafter as CN’517.
With regard to claim 12, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 11 (as set forth above), but does not appear to explicitly disclose that the plurality of supporting ribs and the another plurality of supporting ribs are joined at a point corresponding to the trailing edge of the rotor blade.
However, CN’517, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (abstract) and further teaches comb elements that are joined at a point corresponding to the trailing edge of the rotor blade (Fig. 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and enlarge the supporting ribs of the combination of Alexander and Bonnet to create another comb element like Fig. 5-8 of CN’517, to yield predictable results of further reducing noise of a wind turbine rotor blade, as both references and the claimed .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0122286), referred to hereafter as Alexander in view of Bonnet (US 2012/0027590), as applied to claim 13 above, and further in view of Asheim et al. (US 2018/0142671), referred to hereafter as Asheim.
With regard to claim 15, the combination of Alexander and Bonnet discloses the aerodynamic structure of claim 13 (as set forth above), but does not appear to explicitly disclose a plurality of in-plane comb elements mounted between serrations of a trailing edge assembly of the rotor blade..
However, Asheim, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (30, [0009]) and further teaches a plurality of in-plane comb elements mounted between serrations of a trailing edge assembly of the rotor blade (Fig. 4-12, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise of a wind turbine rotor blade, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the .
--------------------------------------------------------------------------------------------------------------------
Claims 1-6, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asheim et al. (US 2017/0138340), referred to hereafter as Asheim2 in view of Parsania et al. (US 2009/0016891), referred to hereafter as Parsania.
With regard to claim 1, Asheim2 discloses an aerodynamic structure for mounting to a surface of a wind turbine rotor blade, the aerodynamic structure comprising: a first comb element (Fig. 5-9) comprising comb teeth (51, see [0097]. See also where arrow 41 is pointing to in Fig. 8-9 and accompanying text in [0100]-[0102]) arranged in a first comb plane that subtends an angle to the surface of the rotor blade (the limitation “subtends an angle to the surface of the rotor blade” is very broad as it encompasses all angles, including zero). Asheim2 does not appear to explicitly disclose a second comb element comprising comb teeth arranged in a second comb plane that subtends an angle to the surface of the rotor blade, wherein the comb teeth of the second comb element are offset relative to the comb teeth of the first comb element; wherein the first comb element originates at a first mounting line along the rotor blade and the second comb element originates at a second mounting line along the rotor blade that is closer to a trailing edge of the rotor blade than the first mounting line.

However, Parsania, which is in the same field of endeavor of aerodynamic structures (generally known in the art as boundary layer elements or vortex breakers) for boundary layer augmentation of blades, teaches first and second comb elements positions ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the alternate arrangement of aerodynamic structures of Parsania with two comb elements, offset and at different distances from the trailing edge, with the single arrangement aerodynamic structure of Asheim2, and add another comb element to Asheim2, offset from the existing one and at different distances from the trailing edge, to yield predictable results of reducing noise (Parsania, [0025], [0041]), as both references and the claimed invention are directed to noise reducers in wind turbines 

With regard to claim 2, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the first comb plane of the comb element is inclined at an angle of up to 45° relative to the surface of the rotor blade (Asheim2, Fig. 5-9).

With regard to claim 3, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb element is mounted to a mounting surface of the rotor blade (Asheim2, Fig. 5-9, [0097]).

With regard to claim 4, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the surface of the rotor blade is an airfoil surface of the rotor blade (Asheim2, Fig. 5-9).

With regard to claim 5, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the first mounting line and the second mounting line each extend in a direction that is parallel to the trailing edge of the rotor blade (Asheim2, Fig. 5-9).

With regard to claim 6, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the comb teeth of the first comb element terminate along a first terminating line, the first terminating line extending in a direction that is parallel to a trailing edge of the rotor blade (Asheim2, Fig. 5-9).

With regard to claim 9, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the first comb element comprises a plurality of supporting ribs (Asheim2, Fig. 5-9. See for example where arrow 42 is pointing to in Fig. 6) arranged to maintain the angle of the first comb plane to the surface of the rotor blade.

With regard to claim 10, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that a plurality of supporting ribs are mounted on a first airfoil surface that extends beyond the trailing edge of the rotor blade to form a further comb element (Asheim2, Fig. 6).

With regard to claim 11, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 10 (as set forth above), and further discloses that another plurality of supporting ribs of a comb element mounted on an opposite airfoil surface also extend beyond the trailing edge of the rotor blade to form another further comb element (Asheim2, see Fig. 3 in conjunction with Fig. 6).

With regard to claim 13, the combination of Asheim2 and Parsania discloses a wind turbine rotor blade comprising the aerodynamic structure according to claim 1 (Asheim2, Fig. 1, 2). 

With regard to claim 14, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 13 (as set forth above), and further discloses that the surface is a mounting surface which is any of: a suction side of the rotor blade, a pressure side of the rotor blade, a serration of a trailing edge assembly of the rotor blade (Asheim2, Fig. 2-9).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asheim et al. (US 2017/0138340), referred to hereafter as Asheim2 in view of Parsania et al. (US 2009/0016891), referred to hereafter as Parsania, as applied to claim 1 above, and further in view of Enevoldsen et al. (US 2015/0078913), referred to hereafter as Enevoldsen.
With regard to claim 7, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 1 (as set forth above), but does not appear to explicitly disclose that the comb teeth of an angular comb element originate along a mounting line that describes a saw-tooth contour along the trailing edge of the rotor blade.
However, Enevoldsen, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise of a wind turbine rotor blade, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the predictable results of reducing noise of a wind turbine rotor blade and has a reasonable expectation of success as demonstrated by Enevoldsen.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asheim et al. (US 2017/0138340), referred to hereafter as Asheim2 in view of Parsania et al. (US 2009/0016891), referred to hereafter as Parsania and further in view of Enevoldsen et al. (US 2015/0078913), referred to hereafter as Enevoldsen, as applied to claim 7 above, and further in view of Arce (US 2017/0107970).
With regard to claim 8, the combination of Asheim2 and Parsania and Enevoldsen discloses the aerodynamic structure of claim 7 (as set forth above), but does not appear to explicitly disclose that the comb teeth of the angular comb element extend over a serration of a trailing edge assembly mounted along the trailing edge of the rotor blade.
However, Arce, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise of a wind turbine rotor blade and to straighten flow over said surface of said serrations, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the predictable results of reducing noise of a wind turbine rotor blade and has a reasonable expectation of success as demonstrated by Arce. 
Note that, even only adding the serrations of Arce to the trailing edge assembly along the trailing edge of the rotor blade of the combination of Asheim2 and Parsania and Enevoldsen, for reducing blade trailing edge noise and improving wind turbine blade efficiency as taught by Arce, would achieve the structure of claim 8, where the comb teeth of the angular comb element of the combination of Asheim2 and Parsania and Enevoldsen extend over the serration, because the comb teeth of the combination of Asheim2 and Parsania and Enevoldsen already extend beyond the trailing edge (see Asheim2, Fig. 6), hence after adding the serrations to the trailing edge, the comb teeth would extend over the serration.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asheim et al. (US 2017/0138340), referred to hereafter as Asheim2 in view of Parsania et al. (US 2009/0016891), referred to hereafter as Parsania, as applied to claim 11 above, and further in view of CN106481517, referred to hereafter as CN’517.
With regard to claim 12, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 11 (as set forth above), but does not appear to explicitly disclose that the supporting ribs of the comb elements are joined at a point corresponding to the trailing edge of the rotor blade.
However, CN’517, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (abstract) and further teaches comb elements that are joined at a point corresponding to the trailing edge of the rotor blade (Fig. 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and enlarge the supporting ribs of the combination of Asheim2 and Parsania  to create another comb element like Fig. 5-8 of CN’517, to yield predictable results of further reducing noise of a wind turbine rotor blade, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the predictable results of reducing noise of a wind turbine rotor blade and has a reasonable expectation of success as demonstrated by CN’517.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asheim et al. (US 2017/0138340), referred to hereafter as Asheim2 in view of Parsania et al. (US 2009/0016891), referred to hereafter as Parsania, as applied to claim 13 above, and further in view of Asheim et al. (US 2018/0142671), referred to hereafter as Asheim.
With regard to claim 15, the combination of Asheim2 and Parsania discloses the aerodynamic structure of claim 13 (as set forth above), but does not appear to explicitly disclose a number of in-plane comb elements mounted between serrations of a trailing edge assembly of the rotor blade..
However, Asheim, which is in the same field of endeavor of aerodynamic structure, teaches an aerodynamic structure for reducing noise of a wind turbine rotor blade (30, [0009]) and further teaches a number of in-plane comb elements mounted between serrations of a trailing edge assembly of the rotor blade (Fig. 4-12, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise of a wind turbine rotor blade, as both references and the claimed invention are directed to aerodynamic structures for reducing noise of a wind turbine rotor blade.  Such a modification will have the predictable results of reducing noise of a wind turbine rotor blade and has a reasonable expectation of success as demonstrated by Asheim.
--------------------------------------------------------------------------------------------------------------------
Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US 2017/0107970) in view of Arce (EP 3 181 895), referred to hereafter as Arce2.
With regard to claim 1, Arce discloses an aerodynamic structure for mounting to a surface of a wind turbine rotor blade, the aerodynamic structure comprising: a first comb element comprising comb teeth (Fig. 6-8) arranged in a first comb plane that subtends an angle to the surface of the rotor blade (the limitation “subtends an angle to the surface of the rotor blade” is very broad as it encompasses all angles, including zero). Arce does not appear to explicitly disclose a second comb element comprising comb teeth arranged in a second comb plane that subtends an angle to the surface of the rotor blade, wherein the comb teeth of the second comb element are offset relative to the comb teeth of the first comb element; wherein the first comb element originates at a first mounting line along the rotor blade and the second comb element originates at a second mounting line along the rotor blade that is closer to a trailing edge of the rotor blade than the first mounting line.
However, Arce2, which is in the same field of endeavor of aerodynamic structures (generally known in the art as boundary layer elements or vortex breakers) for boundary layer augmentation of blades, teaches first and second comb elements with comb teeth (see Fig. 9 and 10, 106a, b, … is the first comb element, and 112 on 106a, b, … is the second comb element. See “streamwise comb-like stiff structures 112” in [0051]), the comb teeth of the second comb element are offset relative to the comb teeth of the first comb element (see Fig. 9 and 10); and the first comb element originates at a first mounting line along the rotor blade and the second comb element nd paragraph from the end)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the comb elements 112 of Acre2 to element 100 of Acre, which corresponds to element 106 of Acre2 that has elements 112, in order to reduce load on the arrangement during operation, as both references and the claimed invention are directed to reducing noise in blades.

With regard to claim 2, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb plane of the first comb element is inclined at an angle of up to 45° relative to the surface of the rotor blade (Arce, Fig. 6-8).

With regard to claim 3, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the comb element is mounted on a mounting surface of the rotor blade (Arce, Fig. 6-8).

With regard to claim 4, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that the surface of the rotor blade is an airfoil surface of the rotor blade (Arce, Fig. 6-8).

With regard to claim 5, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the first mounting line and the second mounting line each extend in a direction that is parallel to the trailing edge of the rotor blade (Arce, Fig. 6-8).

With regard to claim 6, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 4 (as set forth above), and further discloses that the comb teeth of the first comb element terminate along a first terminating line, the first terminating line extending in a direction that is parallel to a trailing edge of the rotor blade (Arce, Fig. 6-8).

With regard to claim 7, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 1 (as set forth above), and further discloses that comb teeth of an angular comb element originate along a mounting line that describes a saw-tooth contour along the trailing edge of the rotor blade (Arce, Fig. 6-8).

With regard to claim 8, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 7 (as set forth above), and further discloses that the 

With regard to claim 13, the combination of Arce and Arce2 discloses a wind turbine rotor blade comprising the aerodynamic structure according to claim 1 (Arce, Fig. 1-8). 

With regard to claim 14, the combination of Arce and Arce2 discloses the aerodynamic structure of claim 13 (as set forth above), and further discloses that the surface is a mounting surface which is any of: a suction side of the rotor blade, a pressure side of the rotor blade, a serration of a trailing edge assembly of the rotor blade (Arce, Fig. 6-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. For other vortex generator or boundary layer elements that are offset with each other and in different rows, see 2018/0142671, Fig. 7, 9, 10, US-5533865, Fig. 7, US2011/0211954, Fig. 7, 8, US 20100291852, Fig. 5, US20100008787, Fig. 6, US2011/0142673, Fig. 2, and US20110229321, Fig. 45A-C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745